      Case 2:18-cv-02297-GMN-NJK Document 106 Filed 12/09/19 Page 1 of 4




 1   THE O’MARA LAW FIRM, P.C.
     David C. O’Mara, Esq (SBN 085099)
 2   311 E. Liberty St,
     Reno, NV 89501
 3   Telephone: (775) 323-1321
     Facsimile: (775) 323.4082
 4   E-mail: david@omaralaw.net
 5   GLANCY PRONGAY & MURRAY LLP
     Lionel Z. Glancy (SBN 134180)
 6   Marc L. Godino (SBN 182689)
     Danielle L. Manning (SBN 313272)
 7   1925 Century Park East, Suite 2100
 8   Los Angeles, California 90067
     Telephone: (310) 201-9150
 9   Facsimile: (310) 201-9160
     E-mail: info@glancylaw.com
10
     GREENSTONE LAW APC
11   Mark S. Greenstone (SBN 199606)
     1925 Century Park East, Suite 2100
12   Los Angeles, California 90067
     Telephone: (310) 201-9156
13   Facsimile: (310) 201-9160
     E-mail: mgreenstone@greenstonelaw.com
14
     [Additional Counsel on Signature Page]
15
                                UNITED STATES DISTRICT COURT
16
                                     DISTRICT OF NEVADA
17
      JUSTIN CASTILLO, as an individual and         CASE NO. 2:18-cv-2297-GMN-NJK
18    on behalf of all others similarly situated,
19                       Plaintiff,
                                                    JOINT STIPULATION OF DISMISSAL
20           v.                                     OF ACTION PURSUANT TO F.R.C.P.
                                                    41(a)(1)(A)(ii)
21    CAESARS ENTERTAINMENT
      CORPORATION and DESERT PALACE,                Judge: Hon. Gloria M. Navarro
22    LLC d/b/a CAESARS PALACE HOTEL &              Action Docketed: Dec. 3, 2018
      CASINO,
23
24                   Defendants.

25
26
27
28

                              JOINT STIPULATION OF DISMISSAL OF ACTION
                                     CASE NO. 2:18-cv-2297-GMN-NJK
       Case 2:18-cv-02297-GMN-NJK Document 106 Filed 12/09/19 Page 2 of 4




 1          Plaintiff Justin Castillo (“Plaintiff”) and Defendants Caesars Entertainment
 2   Corporation and Desert Palace, LLC d/b/a Caesars Palace Hotel & Casino (“Defendants”), by
 3   and through their respective undersigned counsel, hereby stipulate and agree to dismiss this
 4   matter with prejudice as to the named Plaintiff and without prejudice as to the putative class
 5   other than the named Plaintiff pursuant to Federal Rule of Civil Procedure Rule
 6   41(a)(1)(A)(ii).
 7   Dated: December 9, 2019                        By /s/ David C. O’Mara
 8                                                     David C. O’Mara, Esq (SBN 08599)
                                                       311 E. Liberty St.
 9                                                     Reno, NV 89501
                                                       Telephone: (775) 323.1321
10                                                     Facsimile: (775) 323.4082
                                                       E-mail: david@omaralaw.net
11
                                                        GREENSTONE LAW APC
12                                                      Mark S. Greenstone (PHV)
                                                        925 Century Park East, Suite 2100
13                                                      Los Angeles, CA 90067
                                                        Telephone: +1.310.201.9156
14                                                      mgreenstone@greenstonelaw.com
15                                                      GLANCY PRONGAY & MURRAY LLP
                                                        Lionel Z. Glancy (PHV)
16                                                      Marc L. Godino (PHV)
                                                        Danielle L. Manning (PHV)
17                                                      1925 Century Park East, Suite 2100
18                                                      Los Angeles, CA 90067
                                                        Telephone: +1.310.201.9150
19                                                      info@glancylaw.com

20                                                      JAURIGUE LAW GROUP
                                                        Michael J. Jaurigue (PHV)
21                                                      200 West Glenoaks Boulevard, Suite 300
                                                        Glendale, CA 91202
22                                                      Telephone: +1.818.630.7280
                                                        michael@jlglawyers.com
23                                                      abigail@jlglawyers.com
24                                                      Attorneys for Plaintiff Justin Castillo
25                                                  By /s/ Frank M. Flansburg III
26                                                      Frank M. Flansburg III
                                                        BROWNSTEIN HYATT FARBER
27                                                      SCHRECK, LLP
28                                                      100 North City Parkway, Suite 1600
                                                        Las Vegas, NV 89106
                             JOINT STIPULATION OF DISMISSAL OF ACTION
                                    CASE NO. 2:18-cv-2297-GMN-NJK
     Case 2:18-cv-02297-GMN-NJK Document 106 Filed 12/09/19 Page 3 of 4



                                             Telephone: +1.702.802.2205
 1                                           fflansburg@bhfs.com
 2                                           LATHAM & WATKINS LLP
                                             Matthew T. Murchison (PHV)
 3                                           Natalie Hardwick Rao (PHV)
 4                                           555 Eleventh Street, N.W., Suite 1000
                                             Washington, D.C. 20004-1304
 5                                           Telephone: +1.202.637.2200
                                             matthew.murchison@lw.com
 6                                           natalie.rao@lw.com

 7                                           Attorneys for Defendants Caesars
                                             Entertainment Corporation and Desert
 8                                           Palace, LLC d/b/a Caesars Palace Hotel &
                                             Casino
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                      JOINT STIPULATION OF DISMISSAL OF ACTION
                             CASE NO. 2:18-cv-2297-GMN-NJK
       Case 2:18-cv-02297-GMN-NJK Document 106 Filed 12/09/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE
 1
 2          I hereby certify that I am an employee of The O’Mara Law Firm, P.C., and further

 3   certify that the foregoing document was electronically filed and served upon all parties by
 4   electronic means through the Court’s ECF system on this date.
 5
     DATED: December 9, 2019
 6                                                                    /s/Valerie Weis
                                                                     VALERIE WEIS
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             JOINT STIPULATION OF DISMISSAL OF ACTION
                                    CASE NO. 2:18-cv-2297-GMN-NJK
